Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 9/20/2022.  Claims 1-4, 6 and 29 are amended; Claims 1-30 are pending in this application.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/20/2022 has been considered by Examiner. 
Response to Arguments
Claim amendments to claims 4 and 6 filed 9/20/2022 overcome the previous rejections of claims 4 and 6 under 35 USC 112(b).  
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Examiner does not find the claim amendment sufficiently overcome the prior art.  Examiner maintains position is that Zhang discloses the a CGI that includes a cell ID where cell ID denotes the location of the UE to be inside of the cell, where a cell is equivalent to a geographic coverage area.
Zhang teaches report, to the network entity, an enhanced cell global identifier (CGI), the enhanced CGI including at least one field representing the location of the UE within a geographic coverage area identified by the enhanced CGI (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] "The second network node sends the CGI to ... the first network node….The first network node receives the CGI from the user equipment or the second network node, and identifies, according to the CGI, the to-be-identified cell in which the user equipment is located." Where the cell identifier represents location of UE inside the cell, equivalent to claimed geographic area identified by the enhanced CGI).  
Thus applicant remarks are not persuasive and there is no claimed feature or aspect of “enhanced CGI” to differentiate from the prior art as cited.
Rejection is updated to include the claim amendments and maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 10, 12 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (EP 2966903 A1)
Consider Claims 1 and 30, where the same analysis applies for the method and apparatus claims:
Zhang discloses A radio access network (RAN) entity (See Zhang [178]: "The second network node"; [32]:
"A second network node may be ... a micro base station (Micro (e)NB), a pico base station (Pico (e)NB), ... may be an evolved base station (E-UTRAN NodeB, eNB)"), comprising:
a memory (See Zhang Fig. 18A 18B [0188] memory 1803);
at least one network interface  (See Zhang Fig. 18A [0187] receiving and sending units 1801 1802);
and at least one processor communicatively coupled to the memory and the at least one network interface (See Zhang Fig. 18A 18B [0187]-[0188] processor 1804), the at least one processor configured to:
determine to send a location of a user equipment (UE) to a network entity (See Zhang Fig. 15 S1501-S1503 [0176] "A first network node sends request information to a second network node"; [0178] "The second network node sends the CGI to ... the first network node");
andQC207279Qualcomm Ref. No. 207279 51report, to the network entity, an enhanced cell global identifier (CGI), the enhanced CGI including at least one field representing the location of the UE within a geographic coverage area identified by the enhanced CGI (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] "The second network node sends the CGI to ... the first network node….The first network node receives the CGI from the user equipment or the second network node, and identifies, according to the CGI, the to-be-identified cell in which the user equipment is located." Where the cell identifier represents location of UE inside the cell, equivalent to claimed geographic area identified by the enhanced CGI).  
Consider Claim 6
Zhang discloses wherein the at least one field comprises a UE location coordinates field indicating a geographic location of the UE (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] "The second network node sends the CGI to ... the first network node….The first network node receives the CGI from the user equipment or the second network node, and identifies, according to the CGI, the to-be-identified cell in which the user equipment is located." Where UE location coordinates are mapped to cell identifier and indicate a geographic location of the UE inside the identified cell).  
Consider Claim 9
Zhang discloses the method of claim 6, wherein: the UE location coordinates field replaces a cell identity field in the enhanced CGI, or the UE location coordinates are mapped to the cell identity field in the enhanced CGI (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] "The second network node sends the CGI to ... the first network node….The first network node receives the CGI from the user equipment or the second network node, and identifies, according to the CGI, the to-be-identified cell in which the user equipment is located." Where UE location coordinates are mapped to cell identifier and indicate a geographic location of the UE inside the identified cell).  
Consider Claim 10
Zhang discloses wherein the determining comprises:	receiving, from the network entity, a request for the location of the UE (See Zhang Fig. 15 S1501-S1503 [0176] "A first network node sends request information to a second network node"; [0178] "The second network node sends the CGI to ... the first network node").  
Consider Claim 12
Zhang discloses the RAN entity comprises a gateway between a non-terrestrial vehicle providing cellular connectivity to the UE and the network entity, or the RAN entity comprises a serving base station for the UE (See Zhang [0016]-[0017] to-be-identified cell is the serving cell and where the to-be-identified cell is a cell of the second network node, thus second network node comprises a serving base station of the UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2966903 A1) in view of Huawei ("Support of location reporting function in NG-RAN", 3GPP DRAFT; R3-182029, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTR  650, ROUTE DES LUCIOLES ;F-06921 SOPHIA-ANTIPOLIS CEDEX ;	FRANCE, vol. RAN WG3, no. Sanya, China;	20180416 - 20180420 15 April 2018 (2018-04-15), XP051430187, Retrieved from the Internet: URL: http:/www.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN3/Docs/)
Consider Claim 2
Zhang discloses wherein the t least one field  comprises a cell identity field (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] the to-be-identified cell), the cell identity field indicating a cell to which the UE is attached (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] "The second network node sends the CGI to ... the first network node….The first network node receives the CGI from the user equipment or the second network node, and identifies, according to the CGI, the to-be-identified cell in which the user equipment is located." Where the cell identifier represents location of UE).
Zhang does not explicitly disclose the t least one field  comprises a timestamp field, the timestamp field indicating a time at which the UE was determined to be attached to the cell.  
Huawei teaches the at least one field  comprises a timestamp field, the timestamp field indicating a time at which the UE was determined to be attached to the cell (See Huawei Pg. 3 Proposal 4 NG-RAN reports last known location (ECGI / NRCGI) with timestamp).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Zhang to include the noted teachings of Huawei, in order to support location reporting function in NG-RAN (Huawei Pg. 1 Introduction.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2966903 A1) in view of Reial US 20190335517 A1.
Consider Claim 3
Zhang discloses wherein the at least one field  comprises a cell identity field (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] the to-be-identified cell).
Zhang does not explicitly disclose the at least one field comprises a beam coordinates field indicating a geographic coverage area of a radio beam providing cellular connectivity to the UE.  
Reial teaches the at least one field comprises a beam coordinates field indicating a geographic coverage area of a radio beam providing cellular connectivity to the UE (See Reial Abstract, Claim 1 “determining a cell identifier of the network node; determining a beam identifier of a beam of the network node; linking the cell identifier and the beam identifier; and transmitting the beam identifier and the cell identifier to one or more user equipment, comprising dividing the cell identifier into a first sub-field and a second sub-field, the first sub-field is modulated separately from the second sub-field, wherein the cell identifier is transmitted with one or more resource elements with a demodulation reference signal comprising a function of the beam identifier.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Zhang to include the noted teachings of Reial, in order for more efficient handover measurements and procedures (Reial [0014]).
Consider Claim 5
The combination teaches wherein the beam coordinates field replaces a cell identity field in the enhanced CGI, or the beam coordinates are mapped to the cell identity field in the enhanced CGI (See Reial Abstract, Claim 1 “determining a cell identifier of the network node; determining a beam identifier of a beam of the network node; linking the cell identifier and the beam identifier; and transmitting the beam identifier and the cell identifier to one or more user equipment, comprising dividing the cell identifier into a first sub-field and a second sub-field, the first sub-field is modulated separately from the second sub-field, wherein the cell identifier is transmitted with one or more resource elements with a demodulation reference signal comprising a function of the beam identifier.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Reial, in order for more efficient handover measurements and procedures (Reial [0014]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2966903 A1) and Reial US 20190335517 A1, further in view of Gutt CA 2813271 A1.

Consider Claim 4
The combination teaches the beam coordinates field (See Reial Abstract, Claim 1)
The combination does not explicitly disclose the beam coordinates field includes coordinates of a center of the radio beam or the coordinates of the center of the radio beam and a radius of the radio beam.  
Gutt teaches the beam coordinates field includes coordinates of a center of the radio beam or the coordinates of the center of the radio beam and a radius of the radio beam (See Gutt [0059] [0064] satellite beam ID linked to beam coordinates center and radius).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Gutt, in order authenticate network access (Gutt [0005]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2966903 A1) in view of Nylander (EP 1987691).
Consider Claim 7
Zhang discloses the UE location coordinates field (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] the to-be-identified cell).
Zhang does not explicitly disclose the UE location coordinates field includes geographic coordinates for the geographic location of the UE.  
Nylander teaches the UE location coordinates field includes geographic coordinates for the geographic location of the UE (See Nylander [0046] UE geographic coordinates used to determine location-CGI thus obvious to include geographic coordinates field in CGI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Zhang to include the noted teachings of Nylander, in order to indicate location and charging information for UE (Nylander [0017]).
Consider Claim 11
Zhang discloses a request for the location of the UE (See Zhang Fig 15 S1501-S1503) [0176]).
Zhang does not explicitly disclose receiving an emergency call made by the UE, wherein the request for the location of the UE is associated with the emergency call made by the UE.
Nylander teaches receiving an emergency call made by the UE, wherein the request for the location of the UE is associated with the emergency call made by the UE (See Nylander [0009] emergency call at PSAP, GAN-CGI allocated to calling MS; [0023] determining location-CGI, [0031] emergency call procedure triggers location-CGI signaling).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Zhang to include the noted teachings of Nylander, in order to indicate location and charging information for UE (Nylander [0017]).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2966903 A1) in view of US 20120002646 A1 Zabawskyj.
Consider Claim 8
Zhang discloses the UE location coordinates field (See Zhang Fig. 15 S1501-S1503 [0176]-[0179] the to-be-identified cell).
Zhang does not explicitly disclose the UE location coordinates field includes an uncertainty value associated with the geographic location of the UE.  
Zabawskyj teaches the UE location coordinates field includes geographic coordinates for the geographic location of the UE (See Zabawskyj [0052], [0078], [0144], [0056] where CGI and uncertainty parameter communicated for emergency calls).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Zhang to include the noted teachings of Zabawskyj, in order to direct the call to the appropriate PSAP (Zabawskyj [0058]).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Primary Examiner, Art Unit 2647